Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 14, 2022

                                     No. 04-22-00194-CV

                                    Jerry A. GUZZETTA,
                                           Appellant

                                               v.

                        BRIMHALL LQ, LLC d/b/a La Quinta Hotel,
                                     Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-14775
                        Honorable John D. Gabriel Jr., Judge Presiding


                                        ORDER
        Appellant has requested eight additional days to file his opening brief. See TEX. R. APP.
P. 38.6(d).
       Appellant’s motion is granted. The brief is due on November 18, 2022. See id.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2022.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court